REPURCHASE AGREEMENT

 

This Repurchase Agreement (this “Agreement”) is made as of the 21st day of June,
2013 by and among PACIFIC VENTURES GROUP, INC., a Delaware corporation
(collectively with its predecessors, the “Company”) and CAPITAL BUILDERS, INC.,
a Utah company (the “Seller”). Each of the Company and the Seller is referred to
herein as a “Party” and collectively, as the “Parties.”




W I T N E S S E T H:

 

WHEREAS, subject to the terms and conditions set forth in a securities purchase
agreement (the “Securities Purchase Agreement”), dated as of the date hereof, by
and between the Company and the investor signatory thereto (the “Investor”), the
Company intends to issue and sell to the Investor, and the Investor intends to
purchase from the Company certain securities of the Company, as more fully
described in the Securities Purchase Agreement,

WHEREAS, to induce the Investor to purchase the securities under the Securities
Purchase Agreement, the Seller, in its capacity as controlling stockholder of
the Company, has agreed sell and transfer all shares of preferred stock par
value $0.001 per share (“Preferred Stock”) held by it to the Company, pursuant
to this Agreement; and to make certain representations and warranties and
provide certain indemnification with respect to the Company, as more fully set
forth therein; and

 WHEREAS, the Seller owns and desires to sell to the Company, an aggregate of
1,000,000 shares of the Preferred Stock (the “Shares”); and the Company desires
to re-purchase the Shares from the Seller, on and subject to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties hereby agree as follows:




ARTICLE I

SALE AND PURCHASE OF THE SHARES




1.1.   Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to an aggregate sum of one hundred nine thousand five
hundred and eighty-four dollars ($109,584) and 200,000 shares of restricted
common stock of the Corporation (the “Purchase Price”).

 

1.2.   Closing.  The purchase and sale of the Shares shall take place at a
closing (the “Closing”) to occur immediately following the execution and
delivery hereof. At the Closing:

 

(a) The Seller shall deliver to the Company certificates representing the
Shares, duly endorsed in form for transfer to the Company.





--------------------------------------------------------------------------------

(b) The Company shall deliver the Purchase Price to the Seller.

 

 At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.




ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS




The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct as of the date:

 

2.1.   Organization and Authority. The Seller is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Seller of the transactions contemplated by this Agreement has
been duly authorized by all necessary corporate or, if the Seller is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of the Seller.  This Agreement has been duly executed
by the Seller, and when delivered by the Seller in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the Seller,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.




2.2.   No Conflicts or Consents.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by the Seller will violate or
result in a breach of any term or provision of any agreement to which any Seller
is bound or is a party, or be in conflict with or constitute a default under, or
cause the acceleration of the maturity of any obligation of the Seller under any
existing agreement or violate any order, writ, injunction, decree, statute, rule
or regulation applicable to the Seller or any  properties or assets of the
Seller.  The Seller is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person or entity in connection with the execution, delivery and performance by
the Seller of this Agreement, other than the disclosure filings required by the
Commission.




2.3

Enforceability.  This Agreement has been duly and validly executed by the
Seller, and constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally or by limitations, on the availability of equitable
remedies.




2.4

No Encumbrances.  The Seller acquired the Shares in accordance with applicable
state and federal securities laws and owns the Shares free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”).  The Seller is not a party to any
option, warrant, purchase right, or other contract or commitment that could
require the Seller to sell, transfer, or otherwise dispose of any capital stock
of the Company (other than pursuant to this Agreement).  The Seller is not a
party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.  








- 2 -




--------------------------------------------------------------------------------



2.5

Solvency.  As of the date hereof, there has been no material adverse changes or
developments in the condition (financial or otherwise) or prospects of the
Seller that have resulted, or could reasonably be expected to result, in a
material adverse effect on the solvency of the Seller.  Neither the Seller nor
any of its affiliates has taken any steps to seek protection pursuant to any
bankruptcy law nor does such Seller have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact that would reasonably lead a creditor to do so.
 The Seller is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 2.5, “Insolvent” means, with
respect to the Seller, (i) the present fair saleable value of the Seller’s
assets is less than the amount required to pay its total indebtedness, (ii) the
Seller is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Seller intends to incur or believes that it will incur debt that would be beyond
its ability to pay as such debt matures or (iv) if applicable, the Seller has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted..




2.6.   Concurrent Transaction.  The Seller understands and acknowledges that in
conjunction with the repurchase contemplated by this Agreement, that the Company
is issuing and selling 1,000,000 shares of Preferred Stock at an aggregate price
equal to the Purchase Price hereunder, and that the repurchase hereunder is a
condition to such issuance and sale.




2.7

Filing of Form 10-Q.  The Seller hereby covenants and agrees to assist with the
preparation of that the Company’s Quarterly Report on Form 10-Q for the quarter
ended June 30, 2013 (the “Form 10-Q”) and to assist with the filing of such Form
10-Q as soon as possible after the Closing, but by no later than August 14,
2013, the mandated filing date.




ARTICLE III

TERMINATION




3.1

Termination.  This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Seller and the Company; and

(b)

by the Company or the Seller upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on thirtieth (30th)
calendar day following the date of this Agreement; provided, that the right to
terminate this Agreement under this Section 3.1(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.

Upon a termination in accordance with this Section 3.1, the Company and the
Seller shall not have any further obligation or liability (including as arising
from such termination) to the other.

ARTICLE IV

INDEMNIFICATION AND RELEASE




4.1

 Indemnification.  The Seller (the “Indemnitor”) agrees to defend, protect,
indemnify and hold the Company and its directors, officers, shareholders,
partners, employees and agents (each, an “Indemnitee”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any the Indemnitee may suffer or





- 3 -




--------------------------------------------------------------------------------

incur as a result of or relating to (1) any misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Indemnitor in this Agreement or (2) any cause of action, suit or claim brought
or made against such Indemnitee by a third party and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement or
any other certificate, instrument or document contemplated hereby or thereby. In
addition to the indemnity contained herein, the Indemnitor will reimburse the
Indemnitee for its reasonable legal and other expenses (including the cost of
any investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred.  The mechanics and
procedures with respect to the rights and obligations under this Section 4.1
shall be as follows:

(a)

Promptly after receipt by an Indemnitee of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Loss, such Indemnitee shall, if a claim in respect thereof is to be made
against the Indemnitor under this Agreement, deliver to the Indemnitor a written
notice of the commencement thereof, and the Indemnitor shall have the right to
participate in the defense thereof with its own counsel; provided, however, that
an Indemnitee shall have the right to retain its own counsel, if the named
parties to such proceeding include both the Indemnitor and the Indemnitee and,
in the reasonable opinion of the Indemnitee, the representation by such counsel
of the Indemnitee and the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by i counsel in such proceeding.  The Indemnitee shall cooperate
fully with the Indemnitor in connection with any negotiation or defense of any
such action or claim by the Indemnitor and shall furnish to the Indemnitor all
information reasonably available to the Indemnitee which relates to such action
or claim.  The Indemnitor shall keep the Indemnitee fully apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto.  The Indemnitor shall not be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, that the Indemnitor shall not unreasonably withhold, delay or condition
its consent.  The Indemnitor shall not, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such claim or litigation and such settlement shall not
include any admission as to fault on the part of the Indemnitee.  Following
indemnification as provided for hereunder, the Indemnitor shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made.
 The failure to deliver written notice to the Indemnitor within a reasonable
time of the commencement of any such action shall not relieve the Indemnitor of
any liability to the Indemnitee, except to the extent that the Indemnitor is
prejudiced in its ability to defend such action.

(b)

The indemnification required by this Agreement shall be made by periodic
payments of the amount thereof during the course of the defense against any of
the Losses, reasonably promptly upon the receipt by such Indemnitee of written
bills (with such appropriate supporting information as is reasonably requested
by the Indemnitor that a Loss has been incurred and the amount thereof (together
with such appropriate supporting information as is reasonably requested by the
Indemnitor); provided that the Indemnitee, as applicable, shall reimburse all
such payments to the extent it is finally judicially determined that such
Indemnitee is not entitled to indemnification hereunder.

(c)

To the extent that the undertaking by the Indemnitor hereunder may be
unenforceable for any reason, the Indemnitor shall make the maximum contribution
to the payment and satisfaction of each of the Losses which is permissible under
applicable law.  



4.2

 Release.  The Seller and its respective affiliates and/or heirs, hereby
releases and forever discharges the Company and its officers, directors,
employees, agents, counsels, accountants, affiliates





- 4 -




--------------------------------------------------------------------------------

and heirs (collectively, the “Releasees”) from any and all claims, demands,
judgments, proceedings, causes of action, orders, obligations, contracts,
agreements, liens, accounts, costs and expenses (including attorney’s fees and
court costs), debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, matured or unmatured, both at law (including federal
and state securities laws) and in equity, which the undersigned or any of the
undersigned’s respective affiliates and/or heirs now have, have ever had against
the Releasees arising contemporaneously with or prior to the date hereof or on
account of or arising out of any matter, cause, event or omission of any kind or
nature occurring contemporaneously with or prior to the date hereof.   The
Seller hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim or demand, or commencing, instituting or causing to be
commenced, any proceeding of any kind against any Releasee, based upon any
matter purported to be released hereby.  Without in any way limiting any of the
rights and remedies otherwise available to any Releasee, the Seller shall
indemnify and hold harmless each Releasee from and against all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, liabilities, obligations, security
interests, taxes, liens, losses, lost value, expenses and fees (including
attorneys’ fees and court costs) arising directly or indirectly from or in
connection with (i) the assertion by or on behalf of the Seller or any of its
affiliates and/or heirs of any claim or other matter purported to be released
hereunder and (ii) the assertion by any third party of any claim or demand
against any Releasee which claim or demand arises directly or indirectly from,
or in connection with, any assertion by or on behalf of the Seller or any of its
affiliates and/or heirs against any third party of any claims or other matters
purported to be released hereunder.

ARTICLE V

MISCELLANEOUS




5.1.   Entire Agreement.  This Agreement and any other documents or agreements
executed in connection with the transactions contemplated hereunder, constitutes
the entire agreement of the parties, superseding and terminating any and all
prior or contemporaneous oral and written agreements, understandings or letters
of intent between or among the parties with respect to the subject matter of
this Agreement.  No part of this Agreement may be modified or amended, nor may
any right be waived, except by a written instrument which expressly refers to
this Agreement, states that it is a modification or amendment of this Agreement
and is signed by the parties to this Agreement, or, in the case of waiver, by
the party granting the waiver.  No course of conduct or dealing or trade usage
or custom and no course of performance shall be relied on or referred to by any
party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the parties to this Agreement that this Agreement is
intended to be, and is, the complete and exclusive statement of the agreement
with respect to its subject matter.  Any waiver shall be limited to the express
terms thereof and shall not be construed as a waiver of any other provisions or
the same provisions at any other time or under any other circumstances.

 

5.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.




 5.3.   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:30 p.m. (New York City
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 5:30 p.m. (New York City time) on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S.





- 5 -




--------------------------------------------------------------------------------

nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:




If to the Company:

Pacific Ventures Group, Inc.

9160 South 300 West, Suite 101

Sandy, Utah 84092

Address:

Facsimile No.:  

Telephone No.: (801) 706-9429




If to the Seller:

CAPITAL BUILDERS, INC.

Address:  9 Longwood Laane

Sandy, Utah 84092

Telephone No.:  (801) 706-9429




or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

5.4.   Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the Delaware Courts.  Each of the Parties submits to
the jurisdiction of any state or federal court sitting in Kent County, Delaware,
in any proceeding arising out of or relating to this Agreement and agrees that
all claims in respect of the action or proceeding may be heard and determined in
any such court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any proceeding so brought and waives any bond, surety, or
other security that might be required of any other Party with respect thereto.
Any Party may make service on any other Party by sending or delivering a copy of
the process to the Party to be served at the address and in the manner provided
for the giving of notices in Section 6.3 above. Nothing in this Section 6.10,
however, shall affect the right of any Party to bring any proceeding arising out
of or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by law or at equity. Each Party agrees that a final
judgment in any proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity.  If
either party shall commence a proceeding to enforce any provisions of this
Agreement, then the prevailing party in such proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such proceeding.

 

5.5.   Parties to Pay Own Expenses.  Each of the parties to this Agreement shall
be responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

5.6.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, successors and permitted assigns; provided, however, that no
Party may assign this Agreement or any of its rights under this Agreement
without the prior written consent of the other Party.

 

5.7.   Further Assurances.  Each Party to this Agreement agrees, without cost or
expense to any other Party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by the other Party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.





- 6 -




--------------------------------------------------------------------------------

 

5.8.   Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

5.9

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.  This Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

 

5.10.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.

 




[Remainder of this page intentionally left blank.]

 





- 7 -




--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.




PACIFIC VENTURES GROUP, INC.







By:  /s/ Kip Eardley

Name:  Kip Eardley

Title:  Chief Executive Officer







[SELLER SIGNATURE PAGE FOLLOWS]





Signature Page to Repurchase Agreement




--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.




CAPITAL BUILDERS, INC.










By:  /s/ Kip Eardley

Name:  Kip Eardley

Title:  Director





Signature Page to Repurchase Agreement


